Supreme Court

                                                                   No. 2013-210-Appeal.



            Maria J. Casimiro et al.                :

                       v.                           :

  Mortgage Electronic Registration Systems,         :
                 Inc., et al.                       :


                                           ORDER


       The plaintiffs appeal from a Superior Court summary judgment, in favor of the

defendants, Mortgage Electronic Registration Systems, Inc. (MERS) and Federal National

Mortgage Association (FNMA). This case came before the Supreme Court at a session in

conference pursuant to Article I, Rule 12A(3)(b) of the Supreme Court Rules of Appellate

Procedure. The plaintiffs raise several issues challenging the validity of the foreclosure sale of

their property.   At this time, we proceed to decide this case without further briefing and

argument.

       We review the granting of a motion for summary judgment de novo, viewing the

evidence in the light most favorable to the nonmoving party. Moura v. Mortgage Electronic

Registration Systems, Inc., 90 A.3d 852, 855 (R.I. 2014). We will affirm the judgment if there

are no genuine issues of material fact and the moving party is entitled to judgment as a matter of

law. Id. “[T]he burden is on the nonmoving party to produce competent evidence that ‘prove[s]

the existence of a disputed issue of material fact[.]’” Id. at 856 (quoting Sullo v. Greenberg, 68
A.3d 404, 407 (R.I. 2013)). “[T]he nonmoving party * * * cannot rest upon mere allegations or




                                                1
denials in the pleadings, mere conclusions or mere legal opinions.”          Id. (quoting Mruk v.

Mortgage Electronic Registration Systems, Inc., 82 A.3d 527, 532 (R.I. 2013)).

       In this matter, the plaintiffs have failed to submit competent evidence demonstrating

issues of material fact. Further, we disagree with the plaintiffs’ contention that the trial justice

engaged in fact finding as to several issues. What the trial justice did find was an absence of

genuine issues with respect to each of the appellants’ claims.

       The plaintiffs further contend that MERS’s status as nominee of the lender is not a

recognized estate under Rhode Island Law, that the assignments were void because the mortgage

and note were not united, and that the foreclosure was void for the same reason. We rejected

similar arguments in Bucci v. Lehman Brothers Bank, FSB, 68 A.3d 1069 (R.I. 2013) and Mruk

v. Mortgage Electronic Registration Systems, Inc., 82 A.3d 527 (R.I. 2013), and find these cases

to be controlling here.

       Accordingly, the plaintiffs’ appeal is denied and dismissed.

       Entered as an Order of this Court on this 25th day of September, 2014.

                                              By Order,



                                                             /s/
                                              Clerk




                                                 2
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Maria J. Casimiro et al. v. Mortgage Electronic Registration
                    Systems, Inc. et al.

CASE NO:            No. 2013-210-Appeal.

COURT:              Supreme Court

DATE ORDER FILED:   September 25, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Bennett R. Gallo

ATTORNEYS ON APPEAL:

                    For Plaintiffs: George E. Babcock, Esq.

                    For Defendants: Dean J. Wagner, Esq.